DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14 are amended, claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 20090150544 A1).

With regards to claim 1, 14, Tamura discloses, A method comprising: 
receiving, at a transceiver of a network entity, a first request from a user equipment (UE) (FIG 9 R900 and associated text; ); 
sending, at the transceiver, a first response to the UE (FIG 9 R901 and associated text;); 
starting, at a processor of the network entity, a guard timer in response to receiving the first request (FIG 9 101(x) start monitoring time after receiving First request [0176] The request interval threshold (10 sec.), which is a criterion for determining whether or not to execute the demanded service for the received request, is acquired from the request monitoring setting value management DB 413. ); 
After stating the guard timer, receiving, at the transceiver, a second request from the UE (FIG 9 R902 and associated text;); 
determining, at the processor, whether the guard timer has expired ([0177] It is checked whether or not a difference of the receiving time between the previously received request and the currently received request acquired at step S1104 exceeds the request interval threshold (10 sec.).); and 
determining, at the processor, whether the guard timer has not expired; deleting, at the processor, the second request when the guard timer has not expired ([0193] Here, a case in which a request R1200 is sent from the client terminal 102 (Y) to the server 101 (X) in a transmission waiting state of the error response R905 to the request R904 is considered. [0194] After the request R1200 has been received, the server 101 (X) discards the request R1200.  ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify .

Claims 4-7, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 20090150544 A1) in view of Farrugia et al(US 20100223492 A11).

With regards to claim 4, Tamura does not but Farrugia teaches, wherein the first request and the second request comprise one of a REGISTER, SUBSCRIBE, or PUBLISH session initiation protocol (SIP) message (FIG 5-8 and associated text;).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tamura’s method with teaching of Farrugia in order for managing detection of failure of a network node handling a communication session supported over an IP (Internet Protocol) session-control layer and, in particular, over an IP multimedia subsystem (IMS) infrastructure (Farrugia  [0001]).

With regards to claim 5, 17 Farrugia Tamura in view of further discloses,, wherein the network entity comprises a proxy call session control function (P-CSCF) (FIG 3 and associated text; ). Motivation would be same as stated in claim 4.

With regards to claim 6, 18 Tamura in view of Farrugia further discloses, wherein the network entity comprises a serving call session control function (S-CSCF) (FIG 3 and associated text; ). Motivation would be same as stated in claim 4.

determining, at the processor, whether the UE is registered with a network associated with the network entity; and either: setting, with the processor, the guard timer equal to a first time when the UE is registered with the network ([0050] Upon transmission of a first polling message, a polling rate for a response to the first polling message is set in the first (polling) node. In particular, transmission of the polling message initialises a polling timer having as time interval the polling rate. In a preferred embodiment, the polling time is set to be equal to the heartbeat rate. This may simplify managing of the monitoring process since only one timer would need to be associated with the monitored adjacent node.[0032];[0045] and FIG3 and associated text); or setting, with the processor, the guard timer equal to a second time when the UE is not registered with the network; wherein the first time is shorter than the second time ([0054] In still another embodiment, expiry of the polling timer without receipt of the response from the node, e.g., after transmission of a first polling message, triggers a guard timer in the polling node with time interval T.sub.f, which allows the polling node to wait for an additional time T.sub.f (after expiration of the polling rate) before the polling node decides that the adjacent node is in the faulty status. The time interval T.sub.f can be configured by the operator.). Motivation would be same as stated in claim 4.

Claims 2-3, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 20090150544 A1) in view of Chong et al(US 8239554 B2).

wherein the second request is deleted, the method further comprising: receiving, at the transceiver, a third request from the UE; determining, at the processor, that the guard timer has expired; and sending, at the transceiver, a second reply to the UE in response to the third request (Chong col 7 line 4-15 ; Server 102 optionally sets a defined retry after time period, which is then communicated to clients in the service unavailable messages. The retry after time period is set to be at least as long as the guard timer period, col 6 line 35-55; Hence, the server 102 has a discrete queue of message transmissions to be completed before shutdown and can determine an appropriate guard timer period with reasonable accuracy. Once the initiations have been completed, the server 102 is no longer involved in transmission of such resulting communications. Hence, the server 102 can then gracefully refuse to accept further SIP protocol invites without delaying, preventing or interrupting the resulting communications. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tamura’s method with teaching of Chong in order to improvements in telecommunications networks supporting session initiation protocol communications (Chong col 1 line 10-25;).

With regards to claim 3, 16 Tamura in view of Chong teaches, wherein the second request is deleted, the method further comprising: receiving, at the transceiver, a third request from the UE; determining, at the processor, that the guard timer has not expired; and deleting, at the processor, the third request (col 6 line 35-55; Hence, .

Claims 8-13, are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al(US 20100223492 A11) in view of Tamura et al(US 20100223492 A11).

With regards to claim 8, Tamura discloses, A method comprising: 
receiving, at a transceiver of a network entity, a first request from a user equipment (UE) (FIG 8 301 and associated text;); 
sending, at the transceiver, a first response to the UE (FIG 8 302 and associated text;); 
starting, at a processor of the network entity, a guard timer in response to the first request (FIG 8 303 and associated text; [0081] Upon receipt of the first polling message, the A-node extracts the heartbeat information from the polling message and starts a timer having heartbeat rate equal to T and acknowledges initiation of the heartbeat process by sending an acknowledgement message, such as a 200 OK (step 304). ); 
incrementing, at a processor, a guard counter by one in response to the first request ([0059]; After the timer expires, S/I-CSCF 33 sends a first polling message, such 

receiving, at the transceiver, a second request from the UE (FIG 8 303 and associated text;); 
incrementing, at the processor, the guard counter by one in response to the second request ([0059]; After the timer expires, S/I-CSCF 33 sends a first polling message, such as an OPTION, to the non-responding node P-CSCF 34. Sending of the first polling message starts the polling timer in S/I-CSCF 33. If the polling timer expires without response from P-CSCF 34, the S/I-CSCF 33 may transmit a second polling message. The node (in particular the monitoring module in the node) may be configured to transmit the polling message N times before deciding, in case no response has been received within the time set by the polling timer after transmission of the N-th polling message that the node P-CSCF 34 is in a faulty status); 
determining, at the processor, that the guard counter has been exceeded and that the guard timer has not expired ([0059]; After the timer expires, S/I-CSCF 33 sends a first polling message, such as an OPTION, to the non-responding node P-CSCF 34. Sending of the first polling message starts the polling timer in S/I-CSCF 33. If the polling 
Farrugia does not exclusively but Tamura teaches 
deleting, with the processor, the second request when the guard counter has been exceeded and the guard time has not expired (FIG 11 s1103 and associated text;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farrugia’s with teaching of Tamura in order to improve a concentration of access to a server (Farrugia [0002]).

With regards to claim 9, Farrugia further teaches, determining, at the processor, whether the UE is registered with a network associated with the network entity (FIG 5-7 and associated text; [0071] ); and either: setting, at the processor, the guard counter equal to a first number when the UE is registered with the network ([0071]; The node S/I-CSCF 33 can be configured to promote to service status node P-CSCF 34 after having received N messages, where N is configurable. In the example of FIG. 7, P-CSCF 34 is reinstated to service condition by S/I-CSCF 33 after having received 3 messages (N=3). Receipt of the third message starts the timer associated  ); or setting, 

With regards to claim 10, Farrugia further  teaches, wherein the guard counter has not been exceeded, the method further comprising: receiving, at the transceiver, a third request from the UE; incrementing, at the processor, the guard counter by one in response to the third request; determining, at the processor, that the guard counter has not been exceeded; and sending, at the transceiver, a third response to the UE in response to the third request (FIG 5-7 and associated text; [0059]; [0071]).

With regards to claim 11, Farrugia further teaches, wherein the guard counter has not been exceeded, the method further comprising: receiving, at the transceiver, a third request from the UE; incrementing, at the processor, the guard counter by one in response to the third request; determining, at the processor, that the guard counter has been exceeded; and deleting, at the processor, the third request (FIG 5-7 and associated text; [0059]; [0068] The BYE requests are sent along a signalling path that is opposite to the signalling path in which a failure was detected. For example, node 22 may handle sessions originated through node 23 and terminated via node 26 or may handle sessions originated through node 26 and terminated via node 23.).

With regards to claim 12, Farrugia further teaches, determining, at the processor, that the guard timer has expired; and resetting, at the processor, the guard counter to zero ([0059]; The node (in particular the monitoring module in the node) may be 

With regards to claim 13, Farrugia further discloses,, wherein the network entity comprises a proxy call session control function (P-CSCF) (FIG 3 and associated text; ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498